     Case 1:16-cv-01958-JEJ-MCC Document 172 Filed 09/25/19 Page 1 of 2




KYLE M. ELLIOTT, ESQUIRE
Direct 215.977.1043
KME@elliottgreenleaf.com



                                      September 25, 2019

Via CM/ECF

The Hon. John E. Jones III
U.S. District Court, Middle District of PA
228 Walnut Street
P.O. Box 983
Harrisburg, PA 17101

      Re:    Adam Dobson v. Milton Hershey School, et al.
             Civil Action No. 1:16-cv-1958-JEJ (M.D. Pa.)

Dear Judge Jones:

       We represent Defendants Milton Hershey School, and Hershey Trust
Company (collectively, “Defendants”) in the above-referenced action. Pursuant to
¶ 2.2 of the Court’s Standard Practice Order (Doc. 161), and with the concurrence
of counsel for Plaintiff Adam Dobson (“Plaintiff”), Defendants respectfully request
that the Court enter the attached proposed Order directing Plaintiff’s sister,
Elizabeth Kochis (“Ms. Kochis”), to comply with a Subpoena to Testify at a
Deposition in a Civil Action in the above-referenced matter. Ms. Kochis has been
served with a deposition subpoena on two separate occasions, but has twice failed
to appear, thereby subjecting the parties and all counsel to unnecessary expense,
costs, and delay.

      On July 12, 2019, Defendants issued a notice of deposition, deposition
subpoena, and witness fee check to Ms. Kochis, who was served on July 23, 2019.
(Ex. “1”, Subp. with Aff. of Serv.) On July 25, 2019, the parties’ counsel appeared
for Ms. Kochis’s deposition, but she did not. (Ex. “2”, Jul. 25, 2019, Dep. Trans.)

     Next, on August 30, 2019, Defendants served another deposition subpoena
on Ms. Kochis, scheduling her deposition for September 11, 2019. (Ex. “3”, Subp.
     Case 1:16-cv-01958-JEJ-MCC Document 172 Filed 09/25/19 Page 2 of 2




with Aff. of Serv.) Again, on September 11, 2019, Ms. Kochis did not appear for
her deposition. (Ex. “4”, Sept. 11, 2019, Dep. Trans.) Notably, Ms. Kochis failed
to contact the parties at any time to advise that she was unavailable, or needed to
re-schedule either of her scheduled depositions.

      Accordingly, Defendants respectfully request that the Court enter the
attached, proposed Order directing Ms. Kochis to appear for her deposition on
October 24, 2019. See Fed. R. Civ. P. 45(g).

      Thank you for your attention and consideration.

                                             Respectfully,

                                             /s/ Kyle M. Elliott

                                             KYLE M. ELLIOTT
KME/pam
Enclosures
cc: Jarad W. Handelman, Esquire
      Matthew B. Weisberg, Esquire




                                         2
